— Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered July 5, 1989, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the court improperly denied his application for substitution of assigned counsel. This argument is without merit (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178; People v Arroyave, 49 NY2d 264).
Having bargained for and agreed to the sentence as part of the negotiated plea, the defendant may not now complain that it was harsh or excessive (People v Corbin, 175 AD2d 171; People v Kazepis, 101 AD2d 816). In any event, under the circumstances of this case, the sentence was not excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.